DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 12/29/2020.  Claims 1-7 were pending.  Claims 1-2 and 7 were amended.  Claim 7 was a withdrawn claim.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wetzel et al. (US 2005/0104150 A1).
Regarding to claim 1, Wetzel discloses a plasma processing method, comprising:
Supplying a processing gas containing at least a fluorocarbon-based gas and CO gas into a processing vessel in which a multilayered film having at least one oxide layer (i.e. metal cap layer 115 comprises SiCON), a metal layer (112) provided under the oxide layer and in contact with the oxide layer, and a mask layer (120) provided on a tope surface of the oxide layer is disposed (115) (See paragraph 0028, 0038-0040; Fig 1A, Fig 1G-1H);
Etching the oxide layer by generating plasma within the processing vessel into which the processing gas is supplied to make a hole in the oxide layer (115) through an opening of the mask layer (120) until the metal layer is exposed (Fig 1G-1H, paragraph 0038-0040).
Regarding to claim 2, Wetzel discloses the processing as containing a C4F6 gas a fluorocarbon-base gas (paragraph 0038, 0040).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel (US 2005/0104150 A1) as applied to claims 1-2 above, and further in view of Benson (US 2008/0138948 A1).
Regarding to claim 3, Wetzel discloses the process gas further contains a rare gas (i.e. inert gas; See paragraph 0038). However, Wetzel fails to disclose the flow rate of CO is set to be equal to or higher than 55% of a total flow rate of the rare gas and the CO gas.  In a method for etching, Benson teaches to use 1-500 sccm of CO gas, and 100 sccm to 1500 sccm of rare gas (helium) and (paragraph 0029-0032). For example if 500 sccm of CO and 100 sccm of rare gas (helium) is used, then the percentage of CO gas to the total flow rate of the rare gas and CO gas 
Regarding to claim 4, Wetzel fails to disclose the flow rate of CO is set to be equal to or higher than 71% of a total flow rate of the rare gas and the CO gas.  In a method for etching, Benson teaches to use 1-500 sccm of CO gas, and 100 sccm to 1500 sccm of rare gas (helium) and (paragraph 0029-0032). For example if 500 sccm of CO and 100 sccm of rare gas (helium) is used, then the percentage of CO gas to the total flow rate of the rare gas and CO gas will be 500 sccm/(500 sccm + 100 sccm) * 100% = 83.33 % (read on applicant's limitation the flow rate of CO is set to be equal to or higher than 71% of the total flow rate of the rare gas and the CO gas). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal flow rate of CO and rare gas because it has been held that determination of workable range is not considered inventive.
Regarding to claim 5, Wetzel fails to disclose a flow rate of the CO gas is set to be equal or higher than 55% of a total flow rate of the processing gas.  Benson teaches to etch using CO gas and C4F6, helium gas, and O2 gas, wherein the flow rate of CO gas is 1-500 sccm; and flow rate of C4F6 is 2 sccm and helium gas flow rate is 100 sccm to 1500 sccm; and flow rate of O2 is about 2 sccm to 40 sccm (paragraph 0029-0032). For example when the flow rate of CO is at 4F6 = 2 sccm, the flow rate of helium is 100 sccm, the flow rate of O2 is 2 sccm, then the percentage of CO gas to the total flow rate of the process gas will be 500 sccm/(500 sccm + 2 sccm + 100 sccm + 2 sccm) * 100% = 500/604 = 82.78 % (read on applicant’s range of “higher than 55% of total flow rate of the process gas”).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal flow rate of CO and the total flow rate of the process gas because it has been held that determination of workable range is not considered inventive.
Regarding to claim 6, Wetzel fails to disclose the flow rate of CO is set to be in a range from 9.3 times to 13 times the flow rate of C4F6. However, Wetzel clearly teaches to etch using C4F6 and CO gas (paragraph 0038). Benson teaches to etch using CO gas and C4F6, wherein the flow rate of CO gas is 1-500 sccm; and flow rate of C4F6 is 2 sccm (paragraph 0029-0032). For example when the flow rate of CO is at 18.6 sccm to 26 sccm and the flow rate of C4F6 = 2 sccm, then the flow rate CO is set to be in a range from 9.3 times to 13 times the flow rate of C4F6. In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal flow rate of C4F6 and CO gas because it has been held that determination of workable range is not considered inventive.
10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzel (US 2005/0104150 A1) as applied to claims 1-2 above, and further in view of Hudson et al. (US 2016/0163558 A1)
4F6. However, Wetzel clearly teaches to etch using C4F6 and CO gas (paragraph 0038). Hudson teaches to etch using C4F6 and CO gas, wherein the flow rate of C4F6 is between 10-200 sccm and the flow rate of CO (carbon monoxide gas) is between 0-500 sccm, including example of 10-200 sccm (paragraph 0073). For example when the flow rate of C4F6 is at 10 sccm; and the flow rate of CO gas is between 93 to 130 sccm, then the flow rate CO is set to be in a range from 9.3 times to 13 times the flow rate of C4F6. In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to perform routine experiments to obtain optimal flow rate of C4F6 and CO gas because it has been held that determination of workable range is not considered inventive.
Response to Arguments
11.	Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) and/or 102(a)(2), the applicants stated 
“In contrast, according to Nishibe, a SiC film 3 is positioned between the SiOC film 6 and the Cu wire 2. Therefore, in order to expose the Cu wire 2, not only the oxide layer (SiOC film 6) but also the SiC film 3 must be etched. Further, the SiC film 3 also cannot correspond to the metal layer (e.g., 302) of amended Claim 1, because SiC is not a metal.
Nishibe fails to disclose supplying a processing gas containing at least a fluorocarbon-based gas or a hydrofluorocarbon-based gas and CO into a processing vessel in which a multilayered film having at least an oxide layer, a metal layer provided under the oxide layer and in contact with the oxide layer, and a mask layer provided on a top surface of the oxide layer is disposed; and etching the oxide layer by generating plasma within the processing vessel into which the processing gas is supplied to make a hole in the oxide layer through an opening of the mask layer until the metal layer is exposed. Thus, Nishibe does not disclose each and every limitation set forth in amended Claim 1 and thus, cannot anticipate such claim or any claim depending therefrom.”
The applicant’s argument is moot in view of the new ground of rejection as discussed above using new cited prior arts (Wetzel et al.).
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713